     Case 2:19-cr-00401-LCB-GMB Document 58 Filed 07/28/20 Page 1 of 3                 FILED
                                                                               2020 Jul-28 PM 01:03
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA )
                         )
V.                       )                   Case No.: 2:19-cr-401-LCB-GMB-1
                         )
DARIUS MONTERRO WILLIAMS )

                                    ORDER
      Defendant Darius Monterro Williams has been indicted under 21 U.S.C.

§ 841(a)(1), (b)(1)(D), and (b)(2) for knowingly possessing marijuana and

alprazolam with intent to distribute; under 18 U.S.C. § 924(c)(1)(A)(i) for

knowingly possessing a firearm in connection with a drug trafficking offense; and

under 18 U.S.C. §§ 922(g)(1) and 924(e) for knowingly possessing a firearm as a

convicted felon. (Docs. 1 & 20). Defendant has moved to suppress incriminating

statements made during three conversations with law-enforcement officers allegedly

taken in violation of Miranda v. Arizona, 384 U.S. 436 (1966) (Doc. 13). In an

amended motion, Defendant has also moved to suppress the evidentiary fruits of a

search of his backpack allegedly conducted in violation of the Fourth Amendment

(Doc. 38).

      Both motions were referred to U.S. Magistrate Judge Gray M. Borden. After

much briefing and three evidentiary hearings, the Magistrate Judge issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) concluding that
      Case 2:19-cr-00401-LCB-GMB Document 58 Filed 07/28/20 Page 2 of 3




Defendant’s Motion to Suppress (Doc, 13) should be granted in part and denied in

part, and that Defendant’s Amended Motion to Suppress (Doc. 38) should be denied.

Defendant has objected to the Magistrate Judge’s Report and Recommendation.

(Doc. 54).

       When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The Court reviews the unchallenged portions of the Magistrate Judge’s

report for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

       Having reviewed de novo the portions of the report to which Defendant

specifically objected and the balance of the report for clear error,1 the Court

concludes that the Magistrate Judge’s Report and Recommendation (Doc. 51) should

be ACCEPTED and ADOPTS it as the findings and opinion of the Court.

       Defendant’s Motion to Suppress (Doc. 13) is therefore GRANTED to the

extent that it seeks to suppress all incriminating statements other than Defendant’s


       1
         In conducting its review, the Court considered the entire record, including the Motion to
Suppress (Doc. 13), the Government’s response to the Motion to Suppress (Doc. 19); the transcript
of the December 18th hearing (Doc. 31) and attendant exhibits (Docs. 25 & 26); the parties’
supplemental briefing on Defendant’s Motion to Suppress (Docs. 32 & 35); Defendant’s Amended
Motion to Suppress (Doc. 38); the Government’s response to the Amended Motion to Suppress
(Doc. 40); the Government’s Motion to Supplement the Record (Doc. 44) and Defendant’s
Opposition to the Government’s motion (Doc. 46); the transcript of and exhibit from the March
30th videophonic evidentiary hearing (Docs. 55 & 43); the transcript of and exhibit from the April
13th videophonic evidentiary hearing (Docs. 50 and 47); the Report and Recommendation
(Doc. 51); Defendant’s objections (Doc. 54); and the relevant authorities.
     Case 2:19-cr-00401-LCB-GMB Document 58 Filed 07/28/20 Page 3 of 3




spontaneous admission that he “just got out of jail,” and DENIED in all other

respects; Defendant’s Amended Motion to Suppress (Doc. 38) is DENIED; and

Defendant’s objections to the Report and Recommendation (Doc. 54) are

OVERRULED.

     DONE and ORDERED this July 28, 2020.



                                 _________________________________
                                 LILES C. BURKE
                                 UNITED STATES DISTRICT JUDGE
